DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:
Figures 6, 12 contain lines over texts.
Figure 7 contains blurry texts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following reason: “stating a timer” should be “starting a timer”. Possible typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao, US 2016/0218983.

For claim 1. Dao teaches: A method for transmitting a flow control request by a wireless node in a wireless communication system, the method comprising: 
receiving information related to a first destination and a second destination (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source 
and information related to first and second threshold values for triggering the flow control request; (Dao, fig 3, paragraph 32-38, “The upper threshold value of the buffer can be fixed or variable. In embodiments in which the upper threshold is fixed, the upper threshold value may be 10 packets. In embodiments in which the upper threshold is variable, the upper threshold value may be 0.1*packet_rate, or 10% of the current packet rate. The lower threshold value can also be fixed or variable. In embodiments in which the lower threshold is fixed, it may be set to 1 packet. In embodiments in which the lower it is variable, the lower threshold value can be set to be equal to 0.01*packet_rate, or 1% of the current packet rate.”)
based on a reception buffer status value being greater than the first threshold value and is less than the second threshold value, transmitting the flow control request to the first destination; (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer. For example, the radio node may determine the number of undelivered packets (e.g., (fountain) encoded packets) or bits in its buffer… In step 306, the radio node evaluates whether the number of undelivered packets or bits is below the upper threshold value and above a lower threshold value. In some embodiments the lower threshold value is zero. If the number of packets (or bits) is within this range the radio node may calculate a new source rate and request to maintain the current source rate in processing step 314. The radio node may report or notify the traffic source or the TE optimizer to not change the source rate… Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data source is destination of the rate report, notification; there are clearly multiple traffic, data sources, one of them is interpreted as first destination; also see fig 1, paragraph 18-24 for examples of multiple traffic sources, “In some embodiments data sources 180 can be content servers (e.g., media servers). In other embodiments data 
and based on the reception buffer status value being greater than the second threshold value, transmitting the flow control request to the second destination. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer. For example, the radio node may determine the number of undelivered packets (e.g., (fountain) encoded packets) or bits in its buffer. If the number of undelivered packets or bits meets or is above an upper threshold value the process moves to processing block 312 for requesting a reduced source rate. In processing block 312, the radio node calculates and requests a new lower source rate. The new lower source rate could be new_rate=old_rate-buffer_size/time_to_clear_buffer. In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source rate (also called traffic rate herein) accordingly… Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data source is destination of the rate report, notification; there are clearly multiple traffic, data sources, one of them is interpreted as second destination; also see fig 1, paragraph 18-24 for examples of multiple traffic sources)

For claim 2. Dao discloses all the limitations of claim 1, and Dao further teaches: wherein the reception buffer status value is determined based on data received from the first destination. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source 

For claim 3. Dao discloses all the limitations of claim 1, and Dao further teaches: wherein the reception buffer status value is determined based on data received from the first and second destinations. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source rate (also called traffic rate herein) accordingly.”; buffer status is clearly determine based on data received from the various traffic, data sources)

For claim 7. Dao teaches: A wireless node in a wireless communication system, the wireless node comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor (Dao, fig 5, paragraph 52-58) to perform operations comprising: 
receiving information related to a first destination and a second destination (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node 
and information related to first and second threshold values for triggering the flow control request; (Dao, fig 3, paragraph 32-38, “The upper threshold value of the buffer can be fixed or variable. In embodiments in which the upper threshold is fixed, the upper threshold value may be 10 packets. In embodiments in which the upper threshold is variable, the upper threshold value may be 0.1*packet_rate, or 10% of the current packet rate. The lower threshold value can also be fixed or variable. In embodiments in which the lower threshold is fixed, it may be set to 1 packet. In embodiments in which the lower it is variable, the lower threshold value can be set to be equal to 0.01*packet_rate, or 1% of the current packet rate.”)
based on a reception buffer status value being greater than the first threshold value and is less than the second threshold value, transmitting a flow control request to the first destination; (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer. For example, the radio node may determine the number of undelivered packets (e.g., (fountain) encoded packets) or bits in its buffer… In step 306, the radio node evaluates whether the number of undelivered packets or bits is below the upper threshold value and above a lower threshold value. In some embodiments the lower threshold value is zero. If the number of packets (or bits) is within this range the radio node may calculate a new source rate and request to maintain the current source rate in processing step 314. The radio node may report or notify the traffic source or the TE optimizer to not change the source rate… Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data source is destination of the rate report, notification; there are clearly multiple traffic, data sources, one of them is interpreted as first destination; also see fig 1, paragraph 18-24 for examples of multiple traffic sources, “In some 
and based on the reception buffer status value being greater than the second threshold value, transmitting the flow control request to the second destination. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer. For example, the radio node may determine the number of undelivered packets (e.g., (fountain) encoded packets) or bits in its buffer. If the number of undelivered packets or bits meets or is above an upper threshold value the process moves to processing block 312 for requesting a reduced source rate. In processing block 312, the radio node calculates and requests a new lower source rate. The new lower source rate could be new_rate=old_rate-buffer_size/time_to_clear_buffer. In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source rate (also called traffic rate herein) accordingly… Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data source is destination of the rate report, notification; there are clearly multiple traffic, data sources, one of them is interpreted as second destination; also see fig 1, paragraph 18-24 for examples of multiple traffic sources)

For claim 8. Dao discloses all the limitations of claim 7, and Dao further teaches: wherein the reception buffer status value is determined based on data received from the first destination. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node 

For claim 9. Dao discloses all the limitations of claim 7, and Dao further teaches: wherein the reception buffer status value is determined based on data received from both the first and second destinations. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer… the same radio node may provide several data links to the UE for several different mobile communication services. Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; traffic, data sources are destinations because they are destinations for rate reports as discussed in paragraph 32, “In some embodiments the radio node reports the newly calculated source rate to the traffic source and the traffic source adjusts the source rate (also called traffic rate herein) accordingly.”; buffer status is clearly determine based on data received from the various traffic, data sources)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dao, US 2016/0218983 in view of Decarreau, US 2016/0183158.

For claim 4. Dao discloses all the limitations of claim 1, however Dao doesn’t teach: wherein transmitting the flow control request to the first destination comprises stating a timer. 
Decarreau from the same or similar fields of endeavor teaches: wherein transmitting the flow control request to the first destination comprises stating a timer. (Decarreau, fig 4, paragraph 81, “The method includes: Operation 420 includes transmitting a protocol data unit (PDU) from the MS to the first BS via the first radio link. Operation 430 includes starting a transmission timer associated with the PDU. Operation 440 includes determining that the timer associated with the PDU has expired before receiving at the MS an indication of successful delivery of the PDU to the first BS. Operation 450 includes retransmitting, in response to the determining that the timer associated with the PDU has expired, the PDU from the MS to the second BS via the second radio link.”; PDU is a protocol data unit for carrying information; rate (flow control) request is just information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Decarreau into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of starting a timer when communicating such information to a first destination and retransmit such information to a second destination when such timer expires (Decarreau, fig 4, paragraph 81) to improve delivery success of such information in the analogous art of communication.

For claim 5
Dao doesn’t teach: and the timer being expired, transmitting the flow control request to the second destination
Decarreau from the same or similar fields of endeavor teaches: and the timer being expired, transmitting the flow control request to the second destination (Decarreau, fig 4, paragraph 81, “The method includes: Operation 420 includes transmitting a protocol data unit (PDU) from the MS to the first BS via the first radio link. Operation 430 includes starting a transmission timer associated with the PDU. Operation 440 includes determining that the timer associated with the PDU has expired before receiving at the MS an indication of successful delivery of the PDU to the first BS. Operation 450 includes retransmitting, in response to the determining that the timer associated with the PDU has expired, the PDU from the MS to the second BS via the second radio link.”; PDU is a protocol data unit for carrying information; rate (flow control) request is just information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Decarreau into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of starting a timer when communicating such information to a first destination and retransmit such information to a second destination when such timer expires (Decarreau, fig 4, paragraph 81) to improve delivery success of such information in the analogous art of communication.

For claim 10. Dao discloses all the limitations of claim 7, however Dao doesn’t teach: wherein transmitting the flow control request to the first destination comprises stating a timer. 
Decarreau from the same or similar fields of endeavor teaches: wherein transmitting the flow control request to the first destination comprises stating a timer. (Decarreau, fig 4, paragraph 81, “The method includes: Operation 420 includes transmitting a protocol data unit (PDU) from the MS to the first BS via the first radio link. Operation 430 includes starting a transmission timer associated with the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Decarreau into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of starting a timer when communicating such information to a first destination and retransmit such information to a second destination when such timer expires (Decarreau, fig 4, paragraph 81) to improve delivery success of such information in the analogous art of communication.

For claim 11. Dao and Decarreau disclose all the limitations of claim 10, and Dao further teaches: wherein the operations further comprise: based on that the buffer status value being less than the second threshold value and being greater than the first threshold value, transmitting the flow control request to the second destination. (Dao, fig 3, paragraph 32-38, “At block 304 the radio node determines the status, occupancy or utilization of its buffer. For example, the radio node may determine the number of undelivered packets (e.g., (fountain) encoded packets) or bits in its buffer… In step 306, the radio node evaluates whether the number of undelivered packets or bits is below the upper threshold value and above a lower threshold value. In some embodiments the lower threshold value is zero. If the number of packets (or bits) is within this range the radio node may calculate a new source rate and request to maintain the current source rate in processing step 314. The radio node may report or notify the traffic source or the TE optimizer to not change the source rate… Each service may have its own data source and the radio node may provide a buffer (or a buffer allocation) for each data link.”; 
Dao doesn’t teach: and the timer being expired, transmitting the flow control request to the second destination
Decarreau from the same or similar fields of endeavor teaches: and the timer being expired, transmitting the flow control request to the second destination (Decarreau, fig 4, paragraph 81, “The method includes: Operation 420 includes transmitting a protocol data unit (PDU) from the MS to the first BS via the first radio link. Operation 430 includes starting a transmission timer associated with the PDU. Operation 440 includes determining that the timer associated with the PDU has expired before receiving at the MS an indication of successful delivery of the PDU to the first BS. Operation 450 includes retransmitting, in response to the determining that the timer associated with the PDU has expired, the PDU from the MS to the second BS via the second radio link.”; PDU is a protocol data unit for carrying information; rate (flow control) request is just information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Decarreau into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of starting a timer when communicating such information to a first destination and retransmit such information to a second destination when such timer expires (Decarreau, fig 4, paragraph 81) to improve delivery success of such information in the analogous art of communication.

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dao, US 2016/0218983 in view of Christin, US 2013/0070697.

For claim 6. Dao discloses all the limitations of claim 1, however Dao doesn’t teach: wherein transmitting the flow control request to the second destination comprises transmitting the flow control request to both the first destination and the second destination simultaneously. 
Christin from the same or similar fields of endeavor teaches: wherein transmitting the flow control request to the second destination comprises transmitting the flow control request to both the first destination and the second destination simultaneously. (Christin, paragraph 23, “reserving a first frequency band for the transmission of data packets to a first destination device… reserving a second frequency band for the transmission of data packets to at least one second destination device… simultaneous sending of the data packets on the first and second frequency bands.”; packets are data units for carrying information, rate (flow control) request is just information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Christin into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of communicating such information to such multiple destinations simultaneously to enable optimal use of available frequency bands as to optimize the spectral efficiency and the total throughput rate (Christin, paragraph 21) in the analogous art of communication.

For claim 12
Christin from the same or similar fields of endeavor teaches: wherein transmitting the flow control request to the second destination comprises transmitting the flow control request to both the first destination and the second destination simultaneously. (Christin, paragraph 23, “reserving a first frequency band for the transmission of data packets to a first destination device… reserving a second frequency band for the transmission of data packets to at least one second destination device… simultaneous sending of the data packets on the first and second frequency bands.”; packets are data units for carrying information, rate (flow control) request is just information)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Christin into Dao, since Dao suggests a technique for communicating information to multiple destinations, and Dao suggests the beneficial way of communicating such information to such multiple destinations simultaneously to enable optimal use of available frequency bands as to optimize the spectral efficiency and the total throughput rate (Christin, paragraph 21) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOA HUYNH/Primary Examiner, Art Unit 2462